United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    _____________

                                     No. 97-4118
                                    _____________

United States of America,             *
                                      *
            Appellee,                 *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * Northern District of Iowa.
G & T Enterprises LC, doing business *
as Papa's American Cafe,              *       [UNPUBLISHED]
                                      *
            Appellant.                *
                                _____________

                                  Submitted: May 15, 1998
                                      Filed: June 2, 1998
                                   _____________

Before BOWMAN, Chief Judge, HEANEY and HANSEN, Circuit Judges.
                            _____________

PER CURIAM.

       G & T Enterprises, L.C. appeals from a judgment in favor of the United States
entered by the District Court1 after a bench trial. The action was brought by the United
States to impose personal liability on G & T Enterprises for its failure to honor Internal
Revenue Service levies against Thomas and Kathryn Barlas, from whom G & T
Enterprises leased certain real property. The government asserted that its levies

      1
        Honorable Paul A. Zoss, United States Magistrate Judge for the Northern
District of Iowa, presiding with the consent of the parties in accordance with 28 U.S.C.
§ 636(c).
required G & T Enterprises to turn over to the IRS the rental payments called for by the
lease. The District Court agreed with the government's position and found that because
G & T Enterprises had failed to perform its duty under the levies, it was liable to the
IRS for the unpaid rent in the amount of $36,000, plus statutory interest.

       Having considered the submissions of the parties and the record, we conclude
that the District Court made no error of law and that none of its fact-finding is clearly
erroneous. We also conclude that an opinion would add nothing of substance to the
thorough and well-reasoned opinion of the District Court, and we therefore forego
further discussion.

      The judgment of the District Court is AFFIRMED. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-